Title: To Thomas Jefferson from Albert Gallatin, 17 August 1802
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            Tr. Dept. Augt. 17th 1802
          
          I enclose herewith the following papers
          
          Recommendation for Commisrs. of Bankruptcy at Poukepsie in support of those formerly made by Bailey & Van Cortland
          Certificate of Mr Nourse showing that Mr Hopkins has charged for two clerks according to law. Whether he has employed only one, your informant should substantiate if it be true.
          Letters relative to the incapacity of Claud Thomson collector of Brunswick Georgia. As the most speedy way of obtaining a recommendation I have written to P. Butler who is now at Philada., & having a large estate in that vicinity, is better acquaintted than Jackson, who besides that, would not answer under several weeks.
          Copies of letters on subject of improper & unauthorized advances made by our Consuls, a subject which deserves consideration & immediate remedy.
          Sundry letters from Portsmouth recommending for the office of surveyor, & for those of Master & mate of the revenue cutter. To the last there is, nor can be any objection. For the office of surveyor, Geo. Wentworth is recommended by John Langdon & Joseph Whipple, and Samuel Penhallow junr. by Mr Gardiner & sundry other republicans. I called on Gen. Dearborn for his opinion: he is in favor of Wentworth, an old & very deserving character, already employed in a subordinate office in the customs & very poor: he says, however, that Penhallow, who is a young lawyer & also a republican, would probably be the most active officer. If you shall prefer Wentworth, I can write to Mr Gardiner, that the recommendation in his favor had been received previous to the other’s; which is true.
          Recommendation in fav. of—Woods for register land office vice Foster, by Meigs the only republican of note at Marietta.
          The weekly return of Warrants paid last week
          
          The letter to Erving for books, for use of Congress is gone: no bill on Paris having been obtained that for Mr Short had been detained, & you have doubtless heard of his arrival here. To whom is the money to be sent? If Duane has not written to his correspondent in France, it might do to send the 1000 dollars destined for that place, to Mr Erving, as I apprehend your London catalogue alone will amount to 2000 dollars.—No letters from Mr Short of the dates you mention can be found at present in the office. I suspect that Mr Jones the principal clerk who is absent on account of his health, & who had the extracts transcribed which you requested, has not returned them to the proper file; we have ransacked every corner in vain.
          You have heard that Mr Page absolutely refuses the office of collector at Petersburgh. He has written two decisive letters to Mr Tucker, one received this day. This is unfortunate, and it is necessary that some immediate decision should take place. A nearly unanimous petition in favor of Tyng may be expected from Newbury port; the nonappointment of a resident has made the removal extremely unpopular; but Lee’s appointment works better than had been apprehended by Crowningshield. Hiller on the 6th Augt. saw the appointment announced in the National intelligencer of the 30th July, & on the same day sent his resignation which is also enclosed.
          This makes up the whole of what I have to communicate: last night I wrote in relation to the Barbary business which is of more importance than all the rest. This city continues healthy and the weather is much more moderate than it was last year.
          With sincere respect & esteem I remain your obedt. and affectionate Servt.
          
            Albert Gallatin
          
          
            Have you heard that Sumpter & Mr Livingston have disagreed, and that the first is on his return? T. Coxe writes that from the most undoubted authority he knows that France will take possession of Louisiana as soon as her West Indies business is arranged.
          
        